DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 7, line 29, and page 9, lines 26 and 29, the trademark WI-FI® is used without being cited as a registered trademark.
On page 7, line 29, and page 9, line 29, the trademark BLUETOOTH® is used without being cited as a registered trademark.
On page 7, line 29, and page 9, line 30, the trademark ZIGBEE® is used without being cited as a registered trademark.
On page 24, line 2, “answer transformation information 250 6A” should read “answer transformation information 256”.
On page 42, line 26, “third identigen identifier 536-2” should read “third identigen identifier 536-3”.
On page 52, line 17, “identified element information 341” should read “identified element information 340”.
On page 52, line 17, “identified element information 341 favorable word grouping” is unclear.
On page 52, line 25, “and a function,” should read “and a function.”.
On page 55, line 10, “the extracting the knowledge” should read “extracting the knowledge”.
On page 58, line 30, “the method of the generating” should read “the method of generating”.
On page 78, line 25, “group is list 334” should read “groupings list 334”.
On page 82, line 25, “to include and identification” should read “to include an identification”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “identigen” in claims 1 – 18 renders the claims indefinite.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  The term “identigen” is indefinite because the specification does not clearly define the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When the applicant acts as their own lexicographer to specifically define a term of a claim, the written description must clearly define the claim term.  For examination purposes, the term “identigen” will be interpreted to mean a set of possible meanings for a word.

The term “trusted phrase” in claims 1 – 18 is a relative term which renders the claims indefinite. The term “trusted phrase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The type of phrase has been rendered indefinite by the use if the term “trusted” because the specification does not clearly define the term.  For examination purposes, the term “trusted phrase” will be interpreted to mean a phrase properly comprised to convey meaning.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is 
	The limitation of “identifying identigens for each word of a trusted phrase, wherein the identigens of a first word of the trusted phrase includes one or more different meanings of the first word”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a method for execution by a computing device”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “identifying” in the context of this claim limitation encompasses a person reading a phrase and considering the possible meanings for each word.
The limitation of “identifying two adjacent words of the trusted phrase that are lacking an identigen pairing”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person reading a phrase and considering two adjacent words without a known association.

The limitation of “adding to a knowledge database the identigen pairing of the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “adding” in the context of this claim limitation encompasses a person recording the association of two adjacent words in the phrase in a written list.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – “a method for execution by a computing device”.  The computing device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “generating an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional claim 2 limitation of “generating an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “generating” in the context of this claim limitation encompasses a person determining the intended meaning for each word in a phrase by considering the association of two adjacent words in the phrase with each other and the association of the two adjacent words with other words in the 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “wherein the determining whether the identigen pairing can be inferred for the two adjacent words based on the known identigen pairings of the other words of the trusted phrase comprises: determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase; determining whether the knowledge database includes a second known identigen 
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The claim 3 limitation of “determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the first word of two adjacent words in the phrase.
The claim 3 limitation of “determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the second word of two adjacent words in the phrase.
The claim 3 limitation of “indicating that the identigen pairing can be inferred for the two adjacent words”, under its broadest reasonable interpretation, covers 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “when the identigen pairing can not be inferred for the two adjacent words: identifying identigens for each word of another trusted phrase, wherein the other trusted phrase includes at 
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The claim 4 limitation of “identifying identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person reading a second phrase that contain a word from the first phrase and considering the possible meanings for each word in the second phrase.
The claim 4 limitation of “identifying another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person finding an association between the word from the first phrase contained in the second phrase and another word in the second phrase.
The claim 4 limitation of “determining whether the identigen pairing can be 
The claim 4 limitation of “identifying the identigen pairing of the two adjacent words based on the other identigen pairing of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the first phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 depends from claim 4, and thus recites the limitations of claim 4, with the additional limitation “wherein the determining whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase comprises: determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase; and when the knowledge database includes the other identigen pairing, indicating that the identigen pairing can be inferred for the two adjacent words”.
For the reasons discussed above for claim 4, the claim 4 limitations recite abstract ideas.  The claim 5 limitation of “determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a second phrase that contain a word from the first phrase and finding, from list of known word associations, an association between the word from the first phrase contained in the second phrase and another word in the second phrase.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 4, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 4, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 depends from claim 4, and thus recites the limitations of claim 4, with the additional limitation “when the 
For the reasons discussed above for claim 4, the claim 4 limitations recite abstract ideas.  The claim 6 limitation of “obtaining yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “obtaining” in the context of this claim limitation encompasses a person reading a third phrase that contains the word from the first phrase and the second phrase, when the person did not find an association between the word and another word in the second phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 4, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “identify identigens for each word of a trusted phrase, wherein the identigens of a first word of the trusted phrase includes one or more different meanings of the first word; identify two adjacent words of the trusted phrase that are lacking an identigen pairing; determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase; and when the identigen pairing can be inferred for the two adjacent words, add, via the interface, to a knowledge database the identigen pairing of the two adjacent words”.
	The limitation of “identify identigens for each word of a trusted phrase, wherein the identigens of a first word of the trusted phrase includes one or more different meanings of the first word”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a method for execution by a computing device”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “identify” in the context of this claim limitation encompasses a person reading a phrase and considering the possible meanings for each word.
The limitation of “identify two adjacent words of the trusted phrase that are lacking an identigen pairing”, under its broadest reasonable interpretation, covers 
The limitation of “determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading a phrase and trying to determine a way to associate two adjacent words of the phrase without a known association based on the association of the two words with other words in the phrase.
The limitation of “add, via the interface, to a knowledge database the identigen pairing of the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “add” in the context of this claim limitation encompasses a person recording the association of two adjacent words in the phrase in a written list.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites three additional elements – an interface, a local memory, and a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an interface, a local memory, and a processing module amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 depends from claim 7, and thus recites the limitations of claim 7, with the additional limitation “generate an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase”.
For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas.  The additional claim 8 limitation of “generate an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase”, under its broadest 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 7, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 7, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 depends from claim 7, and thus recites the limitations of claim 7, with the additional limitation “wherein the processing module functions to determine whether the identigen pairing can be inferred 
For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas.  The claim 9 limitation of “determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the first word of two adjacent words in the phrase.
The claim 9 limitation of “determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For 
The claim 9 limitation of “indicating that the identigen pairing can be inferred for the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “indicating” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 7, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 7, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 7, and thus recites the limitations of claim 7, with the additional limitation “when the identigen pairing can not be inferred for the two adjacent words: identify identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words; identify another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase; determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase; and when the identigen pairing can be inferred for the two adjacent words, identify the identigen pairing of the two adjacent words based on the other identigen pairing of the other trusted phrase”.
For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas.  The claim 10 limitation of “identify identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person reading a second phrase that contain a word from the first phrase and considering the possible meanings for each word in the second phrase.
The claim 10 limitation of “identify another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the 
The claim 10 limitation of “determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading the two phrases and trying to determine a way to associate two adjacent words of the first phrase based on the association of the adjacent word also contained in the second phrase with other words in the second phrase.
The claim 10 limitation of “identify the identigen pairing of the two adjacent words based on the other identigen pairing of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the first phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 7, the limitation “a method for execution by a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 7, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 depends from claim 10, and thus recites the limitations of claim 10, with the additional limitation “wherein the processing module functions to determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase by: determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase; and when the knowledge database includes the other identigen pairing, indicating that the identigen pairing can be inferred for the two adjacent words”.
For the reasons discussed above for claim 10, the claim 10 limitations recite abstract ideas.  The claim 11 limitation of “determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim 
The claim 11 limitation of “indicating that the identigen pairing can be inferred for the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “indicating” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the first phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 10, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 10, mere instructions to apply an exception using generic computer components 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 depends from claim 10, and thus recites the limitations of claim 10, with the additional limitation “when the identigen pairing can not be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase, obtain yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words”.
For the reasons discussed above for claim 10, the claim 10 limitations recite abstract ideas.  The claim 12 limitation of “obtain yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “obtain” in the context of this claim limitation encompasses a person reading a third phrase that contains the word from the first phrase and the second phrase, when the person did not find an association between the word and another word in the second phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 10, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 10, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “a first memory element that stores operational instructions that, when executed by a processing module, causes the processing module to: identify identigens for each word of a trusted phrase, wherein the identigens of a first word of the trusted phrase includes one or more different meanings of the first word; a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: identify two adjacent words of the trusted phrase that are lacking an identigen pairing; a third memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase; and a fourth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: when the identigen pairing can be inferred for the two adjacent words, add to a knowledge database the identigen pairing of the two adjacent words”.
	The limitation of “identify identigens for each word of a trusted phrase, wherein 
The limitation of “identify two adjacent words of the trusted phrase that are lacking an identigen pairing”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person reading a phrase and considering two adjacent words without a known association.
The limitation of “determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading a phrase and trying to determine a way to associate two adjacent words of the phrase without a known association based on the association of the two words with other words in the phrase.
The limitation of “add to a knowledge database the identigen pairing of the two 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites five additional elements – a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element.  The processing module, first memory element, second memory element, third memory element, and fourth memory element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element amount to no more than mere instructions to 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitation “generate an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase”.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional claim 14 limitation of “generate an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “generate” in the context of this claim limitation encompasses a person determining the intended meaning for each word is a phrase by considering the association of two adjacent word in the phrase with each other and the association of the two adjacent words with other words in the phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitation “determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase; determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase; and when the knowledge database includes the first and second known identigen pairings, indicating that the identigen pairing can be inferred for the two adjacent words”.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The claim 15 limitation of “determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first 
The claim 15 limitation of “determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the second word of two adjacent words in the phrase.
The claim 15 limitation of “indicating that the identigen pairing can be inferred for the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “indicating” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitation “when the identigen pairing can not be inferred for the two adjacent words: identify identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words; identify another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase; determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase; and when the identigen pairing can be inferred for the two adjacent words, identify the identigen pairing of the two adjacent words based on the other identigen pairing of the other trusted phrase”.
For the reasons discussed above for claim 13, the claim 13 limitations recite 
The claim 16 limitation of “identify another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person finding an association between the word from the first phrase contained in the second phrase and another word in the second phrase.
The claim 16 limitation of “determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading the two phrases and trying to determine a way to associate two adjacent words of the first phrase based on the association of the adjacent word also contained in the second phrase with other words in the second phrase.
The claim 16 limitation of “identify the identigen pairing of the two adjacent words 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 depends from claim 16, and thus recites the limitations of claim 16, with the additional limitation “determine whether the identigen pairing can be inferred for the two adjacent words based on the 
For the reasons discussed above for claim 16, the claim 16 limitations recite abstract ideas.  The claim 17 limitation of “determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a second phrase that contain a word from the first phrase and finding, from list of known word associations, an association between the word from the first phrase contained in the second phrase and another word in the second phrase.
The claim 17 limitation of “indicating that the identigen pairing can be inferred for the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “indicating” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the first phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 16, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 16, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 depends from claim 16, and thus recites the limitations of claim 16, with the additional limitation “when the identigen pairing can not be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase, obtain yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words”.
For the reasons discussed above for claim 16, the claim 16 limitations recite abstract ideas.  The claim 18 limitation of “obtain yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “obtain” in 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 16, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 16, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adriaansen et al. (US Patent No. 8,600,922), hereinafter Adriaansen, in view of Beigman Klebanov et al. (US Patent No. 10,515,314), hereinafter Klebanov, and Bull et al. (US Patent Application Publication No. 2018/0329887), hereinafter Bull.
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen discloses a method for execution by a computing device (Figure 1, "Computer 101"), the method comprises:
identifying identigens for each word of a trusted phrase, wherein the identigens of a first word of the trusted phrase includes one or more different meanings of the first word (Column 7, lines 14-23, "A term that refers to multiple meanings is called a homograph. As illustrated in FIG. 2 the methods and systems provided can disambiguate homographs by identifying concepts in a text at block 201, identifying potential homographs by comparing preferred terms and synonyms at block 202. If the same term is used more than once in the thesaurus but with different concept numbers, the term, together with the term information like preferred term and Broader Term, can be put into a list of Candidate Homographs at block 203.").
Adriaansen does not specifically disclose:
identifying two adjacent words of the trusted phrase that are lacking an identigen pairing;
determining whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase;
and when the identigen pairing can be inferred for the two adjacent words, adding to a knowledge database the identigen pairing of the two adjacent words.

identifying two adjacent words of the trusted phrase that are lacking an identigen pairing (Column 8, lines 29-36, "FIG. 8 is a flow diagram depicting a computer-implemented method for identifying pairs of cohesive words within a text. At 802, a supervised model is trained to detect cohesive words within a text to be scored. Training the supervised model includes identifying a plurality of pairs of candidate cohesive words in a training essay and an order associated with the pairs of candidate cohesive words based on an order of words in the training essay at 804.");
determining whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase (Column 4, lines 20-26, "At 106, the candidate cohesive word pairs are presented to the human rater for evaluation. In one embodiment, candidate cohesive word pairs are presented as focal word-associate word pairs. From the candidate word pairs, a focal word is identified and associate words that precede the focal word in the text are sequentially identified for consideration by the human rater."; Column 8, lines 38-44, "The evaluation pairs are provided at 808 via a graphical user interface based on the order associated with the pairs of candidate cohesive words. An indication of cohesion or no cohesion is received for the evaluation pairs via the graphical user interface at 810. At 812, the supervised model is trained based on the evaluation pairs and the received indications.");
In Klebanov, “candidate cohesive word pairs” maps to adjacent words without an identigen pairing, and determining cohesion between the candidate word pairs maps to inferring an identigen pairing.  The method of identifying cohesion in Klebanov of 
Adriaansen and Klebanov are both considered to be analogous to the claimed invention because they are in the same field of evaluating and interpreting text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen to incorporate the teachings of Klebanov and use the set of potential meanings for each word in a text to form associated word pairs in the text.  Doing so would allow the text to be evaluated for cohesiveness based on the use of associated adjacent words.
Adriaansen in view of Klebanov does not disclose when the identigen pairing can be inferred for the two adjacent words, adding to a knowledge database the identigen 
Bull teaches:
when the identigen pairing can be inferred for the two adjacent words, adding to a knowledge database the identigen pairing of the two adjacent words (Paragraph 0013, lines 6-12, " A word sense may be determined by word sense disambiguation (WSD) methods. WSD methods are divided into two types: knowledge-based and machine learning. Typically, knowledge-based WSD methods include accessing or building an information database that provides senses to concepts that are defined in the information database".).
In Bull, knowledge-based word sense disambiguation methods cover the use of identigen pairs to determine word sense, and building an information database for a word sense disambiguation method maps to adding identigen pairings to a knowledge database.  Bull teaches building a database for word sense disambiguation methods for use in software applications that determine the meaning of words and phrases in text (Paragraph 0012, lines 5-8, "Disambiguating concepts in natural language is a field of computational linguistics in a computing software that identifies a meaning of a word, phrase, or abbreviation in a sentence.").
Adriaansen, Klebanov, and Bull are considered to be analogous to the claimed invention because they are in the same field of evaluating and interpreting text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov to incorporate the teachings of Bull and store word pairs associated based on the potential meanings for each word to build a knowledge database for word sense 
Regarding claim 7, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen discloses a computing device (Figure 1, "Computer 101") of a computing system, the computing device comprises: an interface (Figure 1, "Input/Output Interface 110"); a local memory (Figure 1, "System Memory 112"); and a processing module operably coupled to the interface and the local memory (Figure 1, "Processor 103"), wherein the processing module functions to:
identify identigens for each word of a trusted phrase, wherein the identigens of a first word of the trusted phrase includes one or more different meanings of the first word (Column 7, lines 14-23, "A term that refers to multiple meanings is called a homograph. As illustrated in FIG. 2 the methods and systems provided can disambiguate homographs by identifying concepts in a text at block 201, identifying potential homographs by comparing preferred terms and synonyms at block 202. If the same term is used more than once in the thesaurus but with different concept numbers, the term, together with the term information like preferred term and Broader Term, can be put into a list of Candidate Homographs at block 203.").
Adriaansen does not specifically disclose:
identify two adjacent words of the trusted phrase that are lacking an identigen pairing;
determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase;
and when the identigen pairing can be inferred for the two adjacent words, add, 
Klebanov teaches:
identify two adjacent words of the trusted phrase that are lacking an identigen pairing (Column 8, lines 29-36, "FIG. 8 is a flow diagram depicting a computer-implemented method for identifying pairs of cohesive words within a text. At 802, a supervised model is trained to detect cohesive words within a text to be scored. Training the supervised model includes identifying a plurality of pairs of candidate cohesive words in a training essay and an order associated with the pairs of candidate cohesive words based on an order of words in the training essay at 804.");
determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase (Column 4, lines 20-26, "At 106, the candidate cohesive word pairs are presented to the human rater for evaluation. In one embodiment, candidate cohesive word pairs are presented as focal word-associate word pairs. From the candidate word pairs, a focal word is identified and associate words that precede the focal word in the text are sequentially identified for consideration by the human rater."; Column 8, lines 38-44, "The evaluation pairs are provided at 808 via a graphical user interface based on the order associated with the pairs of candidate cohesive words. An indication of cohesion or no cohesion is received for the evaluation pairs via the graphical user interface at 810. At 812, the supervised model is trained based on the evaluation pairs and the received indications.");
In Klebanov, “candidate cohesive word pairs” maps to adjacent words without an 
Adriaansen and Klebanov are both considered to be analogous to the claimed invention because they are in the same field of evaluating and interpreting text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen to incorporate the teachings of Klebanov and use the set of potential meanings for each word in a text to form associated word pairs in the text.  Doing so would allow the text to be evaluated for cohesiveness based on the use of associated adjacent words.

Bull teaches:
when the identigen pairing can be inferred for the two adjacent words, add, via the interface, to a knowledge database the identigen pairing of the two adjacent words (Paragraph 0013, lines 6-12, " A word sense may be determined by word sense disambiguation (WSD) methods. WSD methods are divided into two types: knowledge-based and machine learning. Typically, knowledge-based WSD methods include accessing or building an information database that provides senses to concepts that are defined in the information database".).
In Bull, knowledge-based word sense disambiguation methods cover the use of identigen pairs to determine word sense, and building an information database for a word sense disambiguation method maps to adding identigen pairings to a knowledge database.  Bull teaches building a database for word sense disambiguation methods for use in software applications that determine the meaning of words and phrases in text (Paragraph 0012, lines 5-8, "Disambiguating concepts in natural language is a field of computational linguistics in a computing software that identifies a meaning of a word, phrase, or abbreviation in a sentence.").
Adriaansen, Klebanov, and Bull are considered to be analogous to the claimed invention because they are in the same field of evaluating and interpreting text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of 
Regarding claim 13, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen discloses a computer readable memory (Figure 1, "System Memory 112") comprises:
a first memory element that stores operational instructions that, when executed by a processing module (Figure 1, "Processor 103"), causes the processing module to: identify identigens for each word of a trusted phrase, wherein the identigens of a first word of the trusted phrase includes one or more different meanings of the first word (Column 7, lines 14-23, "A term that refers to multiple meanings is called a homograph. As illustrated in FIG. 2 the methods and systems provided can disambiguate homographs by identifying concepts in a text at block 201, identifying potential homographs by comparing preferred terms and synonyms at block 202. If the same term is used more than once in the thesaurus but with different concept numbers, the term, together with the term information like preferred term and Broader Term, can be put into a list of Candidate Homographs at block 203.").
Adriaansen does not specifically disclose:
identify two adjacent words of the trusted phrase that are lacking an identigen pairing;
determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase;

Klebanov teaches:
identify two adjacent words of the trusted phrase that are lacking an identigen pairing (Column 8, lines 29-36, "FIG. 8 is a flow diagram depicting a computer-implemented method for identifying pairs of cohesive words within a text. At 802, a supervised model is trained to detect cohesive words within a text to be scored. Training the supervised model includes identifying a plurality of pairs of candidate cohesive words in a training essay and an order associated with the pairs of candidate cohesive words based on an order of words in the training essay at 804.");
determine whether the identigen pairing can be inferred for the two adjacent words based on known identigen pairings of other words of the trusted phrase (Column 4, lines 20-26, "At 106, the candidate cohesive word pairs are presented to the human rater for evaluation. In one embodiment, candidate cohesive word pairs are presented as focal word-associate word pairs. From the candidate word pairs, a focal word is identified and associate words that precede the focal word in the text are sequentially identified for consideration by the human rater."; Column 8, lines 38-44, "The evaluation pairs are provided at 808 via a graphical user interface based on the order associated with the pairs of candidate cohesive words. An indication of cohesion or no cohesion is received for the evaluation pairs via the graphical user interface at 810. At 812, the supervised model is trained based on the evaluation pairs and the received indications.");
In Klebanov, “candidate cohesive word pairs” maps to adjacent words without an 
Adriaansen and Klebanov are both considered to be analogous to the claimed invention because they are in the same field of evaluating and interpreting text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen to incorporate the teachings of Klebanov and use the set of potential meanings for each word in a text to form associated word pairs in the text.  Doing so would allow the text to be evaluated for cohesiveness based on the use of associated adjacent words.

Bull teaches:
when the identigen pairing can be inferred for the two adjacent words, add to a knowledge database the identigen pairing of the two adjacent words (Paragraph 0013, lines 6-12, " A word sense may be determined by word sense disambiguation (WSD) methods. WSD methods are divided into two types: knowledge-based and machine learning. Typically, knowledge-based WSD methods include accessing or building an information database that provides senses to concepts that are defined in the information database".).
In Bull, knowledge-based word sense disambiguation methods cover the use of identigen pairs to determine word sense, and building an information database for a word sense disambiguation method maps to adding identigen pairings to a knowledge database.  Bull teaches building a database for word sense disambiguation methods for use in software applications that determine the meaning of words and phrases in text (Paragraph 0012, lines 5-8, "Disambiguating concepts in natural language is a field of computational linguistics in a computing software that identifies a meaning of a word, phrase, or abbreviation in a sentence.").
Adriaansen, Klebanov, and Bull are considered to be analogous to the claimed invention because they are in the same field of evaluating and interpreting text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of .
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adriaansen in view of Klebanov and Bull, and further in view of Colledge et al. (US Patent Application Publication No. 2007/0136251), hereinafter Colledge.
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the method as claimed in claim 1, but does not specifically disclose:
generating an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase.
Colledge teaches:
generating an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase (Paragraph 0088, lines 1-14, "For the first function, system 10 uses disambiguation engine 32 and the knowledge base to identify a likely word sense for a query. In order to identify plausible word senses, a number of word sense disambiguation components, but not necessarily all, are used by the embodiment to identify their senses. One component accesses a set of rules associated with the words 
In Colledge, determining the word sense of words in a query maps to generating an entigen group, and determining the likely intended meaning of words based on two words in a sentence with a common sense in their list of possible senses maps to determining entigens base on identigen pairing of words in a phrase.  Colledge teaches determining the sense of words in a query to interpret the intended meaning of a query (Paragraph 0014, lines 2-6, "The method comprising the steps of: obtaining the query from a user; and disambiguating the query using a knowledge base to obtain a set of identifiable senses associated with words in the query, referred to as "interpretations" of the query.").
Colledge is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Colledge to determine the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word.  Doing so would allow the meaning of the phrase to be interpreted.
Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issues 
generate an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase.
Colledge teaches:
generate an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase (Paragraph 0088, lines 1-14, "For the first function, system 10 uses disambiguation engine 32 and the knowledge base to identify a likely word sense for a query. In order to identify plausible word senses, a number of word sense disambiguation components, but not necessarily all, are used by the embodiment to identify their senses. One component accesses a set of rules associated with the words to determine the sense of a word. The rules identify the presence of any relation between word senses of the given word and adjacent words. In the embodiment, the rules are manually coded. One example of a rule is as follows: for two words in a sentence, if the two words have a common sense in their list of possible senses, then this common sense is determined to be the likely intended meaning.").
In Colledge, determining the word sense of words in a query maps to generating an entigen group, and determining the likely intended meaning of words based on two words in a sentence with a common sense in their list of possible senses maps to 
Colledge is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Colledge to determine the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word.  Doing so would allow the meaning of the phrase to be interpreted.
Regarding claim 14, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the computer readable memory as claimed in claim 13, but does not specifically disclose:
generate an entigen group based on the identigen pairing of the two adjacent words of the trusted phrase and the known identigen pairings of the other words of the trusted phrase, wherein the entigen group represents a most likely meaning of the trusted phrase.
Colledge teaches:
generate an entigen group based on the identigen pairing of the two adjacent 
In Colledge, determining the word sense of words in a query maps to generating an entigen group, and determining the likely intended meaning of words based on two words in a sentence with a common sense in their list of possible senses maps to determining entigens base on identigen pairing of words in a phrase.  Colledge teaches determining the sense of words in a query to interpret the intended meaning of a query (Paragraph 0014, lines 2-6, "The method comprising the steps of: obtaining the query from a user; and disambiguating the query using a knowledge base to obtain a set of identifiable senses associated with words in the query, referred to as "interpretations" of the query.").
Colledge is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been .
Claims 3 – 6, 9 – 12, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adriaansen in view of Klebanov and Bull, and further in view of Justeson et al. ("Word Sense Disambiguation Using an Untagged Corpus"), hereinafter Justeson.
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the method as claimed in claim 1, but does not specifically disclose wherein the determining whether the identigen pairing can be inferred for the two adjacent words based on the known identigen pairings of the other words of the trusted phrase comprises: determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase; determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase; and when the knowledge database includes the first and second known identigen pairings, indicating that the identigen pairing can be inferred for the two adjacent words.

wherein the determining whether the identigen pairing can be inferred for the two adjacent words based on the known identigen pairings of the other words of the trusted phrase comprises: determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase; determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase; and when the knowledge database includes the first and second known identigen pairings, indicating that the identigen pairing can be inferred for the two adjacent words (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is  significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing between the first or second word of an identigen pair and other words in the phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the phrase maps to using identigen pairing for the two words with other words in the phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Justeson is considered to be analogous to the claimed invention because they 
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the method as claimed in claim 1, but does not specifically disclose when the identigen pairing can not be inferred for the two adjacent words: identifying identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words; identifying another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase; determining whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase; and when the identigen pairing can be inferred for the two adjacent words, identifying the identigen pairing of the two adjacent words based on the other identigen pairing of the other trusted phrase.
Justeson teaches:
when the identigen pairing can not be inferred for the two adjacent words: 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a second phrase, and determining the sense Si of word T from 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a 
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the method as claimed in claim 4, but does not specifically disclose wherein the determining whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase comprises: determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase; and when the knowledge database includes the other identigen pairing, indicating that the identigen pairing can be inferred for the two adjacent words.
Justeson teaches:
wherein the determining whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase comprises: determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase; and when the knowledge database includes the other identigen pairing, indicating that the identigen pairing can be inferred for the two adjacent words (Page 221, lines 3-6, "Initialization (step 0): Initialization consists of the selection of a set 
In Justeson, initializing the criteria for discriminating among the senses of target word T, where the criteria are known associations between the target word T and another word F for all words in the second phrase, maps to using a knowledge database that contains known identigen pairings for associating words as an identigen pair to determine their intended meaning.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations, from a knowledge database, between each word in the pair and the other words in a second phrase to 
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the method as claimed in claim 4, but does not specifically disclose when the identigen pairing can not be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase, obtaining yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words.
Justeson teaches:
when the identigen pairing can not be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase, obtaining yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is  significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a third phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing between the first or second word of an identigen pair and other words in the third phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the third phrase maps to using identigen pairing for the two words with other words in the third phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a third phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the computing device as claimed in claim 7, but does not specifically disclose wherein the processing module functions to determine whether the identigen pairing can be inferred for the two adjacent words based on the known identigen pairings of the other words of the trusted phrase by: determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase; determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent 
Justeson teaches:
wherein the processing module functions to determine whether the identigen pairing can be inferred for the two adjacent words based on the known identigen pairings of the other words of the trusted phrase by: determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase; determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase; and when the knowledge database includes the first and second known identigen pairings, indicating that the identigen pairing can be inferred for the two adjacent words (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is  significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing between the first or second word of an identigen pair and other words in the phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the phrase maps to using identigen pairing for the two words with other words in the phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in the phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 10, as best understood based on the 35 U.S.C. 112(b) issues identified above,  Adriaansen in view of Klebanov and Bull discloses the computing device as claimed in claim 7, but does not specifically disclose wherein the processing module further functions to: when the identigen pairing can not be inferred for the two adjacent words: identify identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words; identify another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase; determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase; and when the identigen pairing can be inferred for the two adjacent 
Justeson teaches:
wherein the processing module further functions to: when the identigen pairing can not be inferred for the two adjacent words: identify identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words; identify another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase; determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase; and when the identigen pairing can be inferred for the two adjacent words, identify the identigen pairing of the two adjacent words based on the other identigen pairing of the other trusted phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is  significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a second phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing between the first or second word of an identigen pair and other words in the second phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the second phrase maps to using identigen pairing for the two words with other words in the second phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").

Regarding claim 11, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the computing device as claimed in claim 10, but does not specifically disclose wherein the processing module functions to determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase by: determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase; and when the knowledge database includes the other identigen pairing, indicating that the identigen pairing can be inferred for the two adjacent words.
Justeson teaches:
wherein the processing module functions to determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing 
In Justeson, initializing the criteria for discriminating among the senses of target word T, where the criteria are known associations between the target word T and another word F for all words in the second phrase, maps to using a knowledge database that contains known identigen pairings for associating words as an identigen pair to determine their intended meaning.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been 
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the computing device as claimed in claim 10, but does not specifically disclose wherein the processing module further functions to: when the identigen pairing can not be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase, obtain yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words.
Justeson teaches:
wherein the processing module further functions to: when the identigen pairing can not be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase, obtain yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a third phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing between the first or second word of an identigen pair and other words in the third phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the third phrase maps to using identigen pairing for the two words with other words in the third phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a third phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 15, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the computer readable memory as claimed in claim 13, but does not specifically disclose wherein the 
Justeson teaches:
wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to determine whether the identigen pairing can be inferred for the two adjacent words based on the known identigen pairings of the other words of the trusted phrase by: determining whether the knowledge database includes a first known identigen pairing of the known identigen pairings for a first adjacent word of the two adjacent words and a first other word of the other words of the trusted phrase; determining whether the knowledge database includes a second known identigen pairing of the known identigen pairings for a second adjacent word of the two adjacent words and a second other word of the other words of the trusted phrase; and when the knowledge database includes the first and 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing between the first or second word of an identigen pair and other words in the phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in the phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.

Justeson teaches:
when the identigen pairing can not be inferred for the two adjacent words: identify identigens for each word of another trusted phrase, wherein the other trusted phrase includes at least one of the two adjacent words; identify another identigen pairing for the at least one of the two adjacent words and another adjacent word of the other trusted phrase; determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase; and when the identigen pairing can be inferred for the two adjacent words, identify the identigen pairing of the two adjacent words based on the other identigen pairing of the other trusted phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and 
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a second phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing between the first or second word of an identigen pair and other words in the second phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the second phrase maps to using identigen pairing for the two words with other words in the second phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a second phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the computer readable memory as claimed in claim 16, but does not specifically disclose wherein the processing module functions to execute the operational instructions stored by the third 
Justeson teaches:
wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to determine whether the identigen pairing can be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase by: determining whether the knowledge database includes the other identigen pairing for the at least one of the two adjacent words and the other adjacent word of the other trusted phrase; and when the knowledge database includes the other identigen pairing, indicating that the identigen pairing can be inferred for the two adjacent words (Page 221, lines 3-6, "Initialization (step 0): Initialization consists of the selection of a set of criteria that on a priori grounds or based on other information, discriminate among senses of a target word T; discrimination must be much better than chance, but need not be highly reliable.").
In Justeson, initializing the criteria for discriminating among the senses of target word T, where the criteria are known associations between the target word T and another word F for all words in the second phrase, maps to using a knowledge database that contains known identigen pairings for associating words as an identigen 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations, from a knowledge database, between each word in the pair and the other words in a second phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 18, as best understood based on the 35 U.S.C. 112(b) issues identified above, Adriaansen in view of Klebanov and Bull discloses the computer readable memory as claimed in claim 16, but does not specifically disclose when the 
Justeson teaches:
when the identigen pairing can not be inferred for the two adjacent words based on the other identigen pairing of the other trusted phrase, obtain yet another trusted phrase, wherein the yet another trusted phrase includes the at least one of the two adjacent words (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is  significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a third phrase, and determining the sense Si of word T from the 
Justeson is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adriaansen in view of Klebanov and Bull to incorporate the teachings of Justeson to determine the intended meaning of words in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Montoyo et al. (Montoyo, Andrés, Manuel Palomar, German Rigau and A. Suarez, “Combining Knowledge- and Corpus-based Word-Sense-Disambiguation Methods”, 2005, Journal of Artificial Intelligence Research 23, pp. 299-330.) teaches methods for knowledge-based method and a corpus-based word sense disambiguation.
Pedersen (Pedersen, Ted, “A Decision Tree of Bigrams is an Accurate Predictor of Word Sense”, 2001, Second Meeting of the North American Chapter of the Association for Computational Linguistics 2001.) teaches a method of word sense disambiguation using bigrams.
Karov et al. (Karov, Yael and Shimon Edelman, “Learning Similarity-based Word Sense Disambiguation from Sparse Data”, 1996, Fourth Workshop on Very Large Corpora, Association for Computational Linguistics, pp. 42-55.) teaches a method of word sense disambiguation using a text corpus and a machine-readable dictionary.
Chakravarthy (Chakravarthy, Anil S., “Sense Disambiguation using Semantic Relations and Adjacency Information”, 1995, 33rd Annual Meeting of the Association for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                    
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657